SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
518
CAF 10-00968
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF MYA B.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;                           MEMORANDUM AND ORDER

CARRIE S., RESPONDENT,
AND WILLIAM B., JR., RESPONDENT-APPELLANT.


KELLY M. CORBETT, FAYETTEVILLE, FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (SARA J. LANGAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

CHRISTINA CAGNINA, ATTORNEY FOR THE CHILD, SYRACUSE, FOR MYA B.


     Appeal from an order of the Family Court, Onondaga County
(Michele Pirro Bailey, J.), entered March 29, 2010 in a proceeding
pursuant to Social Services Law § 384-b. The order, among other
things, terminated the parental rights of respondent William B., Jr.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order terminating
his parental rights on the ground of permanent neglect and
transferring guardianship and custody of the child to petitioner. We
reject the father’s contention that petitioner failed to establish
that it had exercised diligent efforts to encourage and strengthen the
parent-child relationship during his incarceration as required by
Social Services Law § 384-b (7) (a). “Diligent efforts include
reasonable attempts at providing counseling, scheduling regular
visitation with the child, providing services to the parent[] to
overcome problems that prevent the discharge of the child into [his or
her] care, and informing the parent[] of [the] child’s progress”
(Matter of Jessica Lynn W., 244 AD2d 900, 900-901; see § 384-b [7]
[f]). Petitioner is not required, however, to “guarantee that the
parent succeed in overcoming his or her predicaments” (Matter of
Sheila G., 61 NY2d 368, 385; see Matter of Jamie M., 63 NY2d 388, 393)
but, rather, the parent must “assume a measure of initiative and
responsibility” (Jamie M., 63 NY2d at 393). Here, petitioner
established by the requisite clear and convincing evidence that it
fulfilled its duty to exercise diligent efforts to encourage and
strengthen the father’s relationship with his child during the
relevant time period (see § 384-b [3] [g] [i]; [7] [a]; see generally
                                 -2-                           518
                                                         CAF 10-00968

Matter of Star Leslie W., 63 NY2d 136, 142).

     Contrary to the father’s further contention, Family Court did not
abuse its discretion in refusing to enter a suspended judgment. The
record supports the court’s determination that a suspended judgment,
i.e., “a brief grace period designed to prepare the parent to be
reunited with the child” (Matter of Michael B., 80 NY2d 299, 311), was
not in the child’s best interests (see Matter of Shadazia W., 52 AD3d
1330, lv denied 11 NY3d 706; Matter of Da’Nasjeion T., 32 AD3d 1242).
Finally, “[t]he father did not ask the court to consider post-
termination contact with the child[ ] . . . or to conduct a hearing on
that issue, and we conclude in any event that [he] failed to establish
that such contact would be in the best interests of the child[ ]”
(Matter of Christopher J., 63 AD3d 1662, lv denied 13 NY3d 706
[internal quotation marks omitted]; see Matter of Diana M.T., 57 AD3d
1492, lv denied 12 NY3d 708).




Entered:   May 6, 2011                         Patricia L. Morgan
                                               Clerk of the Court